The Honorable Bobby Tullis State Representative Box 277 Mineral Springs, AR 71851
Dear Representative Tullis:
This letter is in response to your letter requesting an opinion on the constitutionality of Ark. Stat. Ann. 71-626 which restricts the use of the word "accountant" and "accounting" except by those designated as Certified Public Accountants or public accountants.
This statute is in issue in pending litigation, Arkansas Board of Public Accountancy v. McDonald, Phillips Chancery No. 85-311 and Arkansas State Board of Accountancy v. Jayroe, St. Francis Chancery No. 85-315.
In conformity with the established policy of this Office, I must decline to state an opinion as requested because of the pending litigation.
JSC:TSG[*]:jk
[*] initials included in order to identify attorney who wrote the letter.